UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1299


ROLANDO ISIDRO VASQUEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 1, 2012                   Decided:   June 19, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rolando Isidro Vasquez, Petitioner Pro Se.         Channah Marti
Farber,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rolando       Isidro        Vasquez,        a     native         and    citizen        of

Guatemala, petitions for review of an order of the Board of

Immigration       Appeals    (“Board”)           dismissing            his   appeal       from    the

immigration judge’s denial of his application for cancellation

of   removal. *      Because       we       lack     jurisdiction,            we    dismiss       the

petition for review.

            Under     8    U.S.C.       §    1252(a)(2)(B)(i)                (2006),      entitled

“Denials    of      discretionary            relief,”            “no     court      shall        have

jurisdiction to review any judgment regarding the granting of

relief    under     section    .        .    .     1229b,”        which      is     the    section

governing     cancellation          of       removal.              In        this    case,        the

immigration judge found, and the Board explicitly agreed, that

Vasquez    failed    to     meet    his       burden        of    establishing            that   his

United    States    citizen        children          would       suffer       exceptional        and

extremely unusual hardship if he is returned to Guatemala.                                         We

conclude    that    this    determination             is     clearly         discretionary         in

nature, and we therefore lack jurisdiction to review challenges


      *
       We note that Vasquez was removed without notice to this
court on April 19, 2012, while his motion for stay was pending.
When the motion was filed on April 9, 2012, counsel for the
Office of Immigration Litigation informed this court that no
steps had been taken for Vasquez’s removal. Although the motion
for stay was subsequently denied on May 2, 2012, we are deeply
disappointed that Vasquez was removed prior to the motion being
ruled upon.



                                                 2
to this finding.             See, e.g., Barco–Sandoval v. Gonzales, 516

F.3d 35, 36 (2d Cir. 2008); Memije v. Gonzales, 481 F.3d 1163,

1164 (9th Cir. 2007); see also Obioha v. Gonzales, 431 F.3d 400,

405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

provision    [of    §    1252(a)(2)(B)(i)]              bars      our    jurisdiction   to

review a decision of the [Board] to actually deny a petition for

cancellation of removal.”).             Indeed, we have concluded that the

issue of hardship is committed to agency discretion and thus is

not subject to appellate review.                  Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).        We also lack jurisdiction to review the denial

of   cancellation       of    removal   as       a    matter   of       discretion.     See

Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009).

            We   note        that   Vasquez          does   not     raise    a   colorable

question of law or a constitutional claim that falls within the

exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2006) (stating

that no provision limiting judicial review “shall be construed

as precluding review of constitutional claims or questions of

law raised upon a petition for review filed with an appropriate

court of appeals”).

            While Vasquez argues that his prior convictions should

not have made him statutorily ineligible for cancellation of

removal, we note that the Board affirmed the denial of relief on

other grounds.



                                             3
           Accordingly, we dismiss the petition for review.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DISMISSED




                                    4